                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                             8:18-CR-104

vs.                                                          ORDER

ROMAN GABRIEL HARLAN,

                    Defendant.

      This matter is before the Court on the defendant's motion to extend the
limitation period for filing a motion pursuant to 28 U.S.C. § 2255 (filing 111).
The Court will deny that motion, without prejudice, because it is premature.
      A § 2255 motion must generally be filed within 1 year from "the date on
which the judgment of conviction becomes final." § 2255(f)(1). The Court
entered its judgment of conviction (filing 80) on January 18, 2019, and the
Court of Appeals affirmed the defendant's conviction and sentence on June 4,
2020. Filing 109. A judgment of conviction becomes final when the time expires
for filing a petition for certiorari with the Supreme Court contesting the
appellate court's affirmation of the conviction. Clay v. United States, 537 U.S.
522, 525 (2003). The time for filing a petition for certiorari expires 90 days after
the entry of judgment—in this case, August 2, 2020. U.S. Sup. Ct. R. 13(3). So,
the 1-year limitation period from the judgment of conviction expires on August
2, 2021. See United States v. Martin, 408 F.3d 1089, 1090 (8th Cir. 2005);
United States v. Hurst, 322 F.3d 1256 (10th Cir. 2003); see also Haroutunian
v. I.N.S., 87 F.3d 374, 377 (9th Cir. 1996).
      But that's not the only way the 1-year period of limitation can be
calculated. The limitation period runs from the latest of
      (1) the date on which the judgment of conviction becomes final;
      (2) the date on which the impediment to making a motion created
      by governmental action in violation of the Constitution or laws of
      the United States is removed, if the movant was prevented from
      making a motion by such governmental action;
      (3) the date on which the right asserted was initially recognized by
      the Supreme Court, if that right has been newly recognized by the
      Supreme Court and made retroactively applicable to cases on
      collateral review; or
      (4) the date on which the facts supporting the claim or claims
      presented could have been discovered through the exercise of due
      diligence.


§ 2255(f). So, if the defendant's § 2255 motion were to be impeded by an
unconstitutional or unlawful government action, or based on a newly-
recognized constitutional right, or supported by facts that could not have been
discovered until after the judgment of conviction became final, then it is
possible the motion might be timely even if filed after August 2, 2021. But the
Court can't make that determination without knowing the basis of the motion.
      Furthermore, when extraordinary circumstances beyond a petitioner's
control prevent a timely filing, equitable tolling of the 1-year limitation period
may be appropriate. Byers v. United States, 561 F.3d 832, 835-37 (8th Cir.
2009); E.J.R.E. v. United States, 453 F.3d 1094, 1098 (8th Cir. 2006). But that
is "an exceedingly narrow window of relief" and requires proof that the
petitioner has been pursuing his rights diligently and some extraordinary
circumstances stood in his way. Deroo v. United States, 709 F.3d 1242, 1246
(8th Cir. 2013). The defendant explains that as a result of the COVID-19
pandemic, his access to the law library has been limited and other resources


                                      -2-
has been limited, preventing him from completing his motion. Filing 111. Such
circumstances might be found to warrant equitable tolling. See Soloman v.
United States, 467 F.3d 928, 933-35 (6th Cir. 2006). On the other hand, they
might not. See United States v. Cooper, 891 F. Supp. 2d 1071, 1075-76 (D. Neb.
2012); Mathison v. United States, 648 F. Supp. 2d 106, 112 (D.D.C. 2009). And
again, until the defendant's hypothetical motion is actually filed, the Court
can't determine whether it was diligently pursued. See Deroo, 709 F.3d at 1246.
      To summarize: the "safe harbor" for the defendant's § 2255 motion is
August 2, 2021. A motion filed after that date might nonetheless still be timely
(and the Court emphasizes might). But the Court cannot make that
determination in advance based on incomplete facts. So, the Court must deny
the defendant's premature request for an extension of the 1-year period of
limitation. But the Court will do so without prejudice: if the defendant files a
§ 2255 motion after August 2, he can argue at that time why the Court should
extend the 1-year period of limitation.


      IT IS ORDERED:


      1.    The defendant's motion to extend (filing 111) is denied.


      2.    The Clerk of the Court shall send the defendant a copy of
            this order along with a copy of Form AO 243.


      Dated this 27th day of May, 2021.


                                            BY THE COURT:


                                            John M. Gerrard
                                            Chief United States District Judge


                                      -3-
